Citation Nr: 1419867	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-14 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sciatic nerve paralysis, right lower extremity.

5.  Entitlement to service connection for right piriformis contracture.

6.  Entitlement to a rating in excess of 20 percent for a right ankle disability prior to August 3, 2010, and in excess of 40 percent from August 3, 2010, to July 25, 2011, and as of November 1, 2011.

7.  Entitlement to a rating in excess of 10 percent for right knee sprain.

8.  Entitlement to a rating in excess of 10 percent for right knee limitation of motion.

9.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

10.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gail Barnett, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to December 1981 and from January 1989 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
An April 2010 rating decision assigned, a temporary total rating for the service-connected left shoulder disability from July 28, 2009, to January 1, 2010, based on surgical or other treatment necessitating convalescence.  A June 2012 rating decision assigned a temporary total rating for the service-connected right ankle disability from July 26, 2011, to November 1, 2011, based on surgical or other treatment necessitating convalescence.  Therefore, the Board's consideration of the claims for higher ratings for the left shoulder and right ankle disabilities on appeal excludes those periods for which temporary total ratings were in effect.

A June 2011 rating decision assigned a higher 40 percent rating for a service-connected right ankle disability, effective August 3, 2010.  However, as higher ratings are available before and after August 3, 2010, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating for the Veteran's service-connected right ankle disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right hip disability and for a psychiatric disorder have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a July 2009 claim for VA disability benefits, the Veteran requested service connection for bilateral hip disabilities.  However, only the issue of service connection for a left hip disability has been adjudicated.  A private psychologist report received in July 2012 suggests the possibility that the Veteran has a psychiatric disorder secondary to his service-connected disabilities.  Therefore, the Board does not have jurisdiction over those claims and those issues are referred to the AOJ for appropriate action. 

The issues of entitlement to higher ratings for a right ankle disability, right knee disabilities, and left shoulder disabilities, and the issues of entitlement to service connection for a left knee disability, a low back disability, sciatic nerve paralysis of the right lower extremity, and right piriformis contracture, and entitlement to TDIU are REMANDED.
FINDINGS OF FACT

There is no competent evidence that the Veteran has any diagnosed left hip disability.  


CONCLUSION OF LAW

The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August and December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran provided a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309  (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran asserts that he has a left hip disability related to his service-connected right ankle and right knee disabilities.  However, post-service medical records associated with the claims file consisting of VA and private medical records are negative for findings or diagnosis of any left hip disability.  On VA examination in November 2009, the VA examiner determined that the Veteran did not have hip pain, rather a right piriformis contracture was causing the Veteran's hip and buttocks pain.  Hip x-rays were normal.  The Veteran has separately claimed service connection for the right piriformis contracture and that claim is being remanded.

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for a left hip disability.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, without competent medical evidence of record that demonstrates the presence of a left hip disability, the Board finds that service connection for a left hip disability is not warranted.

As the preponderance of the evidence is against the claim for service connection for a left hip disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left hip disability is denied.


REMAND

With regard to the claims for higher ratings for a right ankle disability, right knee disabilities, and left shoulder disability, the Veteran testified that those conditions have increased in severity during the March 2013 hearing.  Although the May 2011 VA examination is not overly stale, the Veteran has provided credible lay evidence that his right ankle, right knee, and left shoulder disabilities have worsened since that time.  In view of those assertions, the Board finds that a more current VA examination is needed to fully and fairly assess the merits of these claims.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to the claims for service connection for a left knee disability and right piriformis contracture, VA medical records from August 2005 show that the Veteran was seen for complaints of left knee pain and x-rays showed degenerative changes.  At a November 2009 VA examination to address claims for service connection for a left knee disability and right piriformis syndrome, the VA examiner chose to forego x-rays of the left knee and only review right knee x-rays as the Veteran only claimed to be currently symptomatic in his right knee.  In addition, although the examiner diagnosed right piriformis syndrome, no opinion as to etiology was provided.  Therefore, the Board considers that November 2009 VA examination to be incomplete.  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that another VA examination is warranted to determine the etiology of any diagnosed left knee disabilities.

With regard to the claim for service connection for a low back disability, at a March 2012 VA spine examination, the examiner diagnosed mechanical back pain, spondylosis, intervertebral disc syndrome (IVDS), and radiculopathy.  The examiner opined that the Veteran's low back disabilities were not related to service.  However, the Veteran contends that his low back disabilities were caused by other service-connected disabilities.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Therefore, the Board considers that March 2012 VA examination to be incomplete because no opinion as to secondary causation or aggravation by service-connected disabilities was obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings and for service connection because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the Veteran has not yet undergone a VA examination with respect to the TDIU claim.  Thus, it remains unclear to the Board whether the current severity of the Veteran's service-connected disabilities, either separately or jointly, precludes him from working. 

The Board finds that, on remand, the Veteran should be provided a VA examination and opinion to ascertain the impact of his service-connected disabilities, currently a right ankle disability, bilateral pes planus with bilateral plantar fasciitis, epicondylitis of the left elbow, right knee sprain, degenerative arthritis of the right knee, tinnitus, peripheral neuropathy of the left and the right lower extremities, a left shoulder disability, and status post removal of polyps from large intestine, on his unemployability.  Moreover, if a VA examiner determines that service-connected is warranted for a left knee disability, a low back disability, sciatic nerve paralysis, right lower extremity, or right piriformis contracture, the impact of any additional service-connected disability on his unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation). 

In July 2012 correspondence, the Veteran's attorney indicated that a private medical doctor, Dr. "Bansal" provided an opinion in support of the Veteran's claims for service connection.  However, a review of the claims file and Virtual VA claims folder is negative for a copy of Dr. "Bansal's" medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran and his attorney submit a copy of Dr. "Bansal's" opinion letter as referenced by the Veteran's attorney in July 2012 correspondence or provide the appropriate information and authorization so that VA may request that information.

2.  Obtain all outstanding VA medical records dated from June 2011 to the present and associate them with the record.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left knee disability, low back disability, sciatic nerve paralysis of the right lower extremity, and right piriformis contracture and the severity of the Veteran's service-connected right ankle, right knee, and left shoulder disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his current symptoms.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability is etiologically related to service.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is etiologically related to service.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sciatic nerve paralysis of the right lower extremity is etiologically related to service.

(d)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right piriformis contracture is etiologically related to service.

(e)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability is due to or the result of a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(f)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is due to or the result of a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(g)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sciatic nerve paralysis of the right lower extremity is due to or the result of a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(h)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right piriformis contracture is due to or the result of a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(i)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(j)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(k)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sciatic nerve paralysis of the right lower extremity is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(l)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right piriformis contracture is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, right knee sprain, degenerative arthritis of the right knee, and peripheral neuropathy of the left and the right lower extremities).

(m)  Report range of motion of the right ankle, left shoulder, and right knee, expressed in degrees.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right ankle, left shoulder, or right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right ankle and right knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

(n)  Indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.

4.  Then, schedule the Veteran for a VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (right ankle disability, bilateral pes planus with bilateral plantar fasciitis, epicondylitis of the left elbow, right knee sprain, degenerative arthritis of the right knee, tinnitus, peripheral neuropathy of the left and the right lower extremities, a left shoulder disability, and status post removal of polyps from large intestine), without consideration of non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the claims for increased ratings for right ankle disability, right knee disabilities, and left shoulder disabilities, and the issues of entitlement to service connection for a left knee disability, a low back disability, sciatic nerve paralysis, right lower extremity, and right piriformis contracture, to include specific consideration of 38 C.F.R. § 3.310, and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


